IN THE COURT OF APPEALS FOR THE STATE OF WASHINGTON
                                      DIVISION ONE

UNION BANK, N.A., a national banking               No. 71168-7-
association,
                                                                                          l*N3
                                                                                          CD

                                                                                          en
                     Appellant,                                                           3*.

                                                                                                     o
                                                                                                 o

                                                                                         CO      -.so


CHARLES M. DEYO and LAURIE L                       UNPUBLISHED OPINION                   3C
                                                                                                 s:r~
DEYO, individually and the marital                                                               CSCft

community thereof,                                 FILED:                                        o—
                                                              APR 1 3 2015              %0       s:<

                      Respondents.


       Per Curiam — Following the Washington Supreme Court's decision in

Washington Federal v. Harvey.          Wn.2d       , 340 P.3d 846, 2015 WL 114165 (2015),

the parties in this appeal filed a stipulated motion for reversal of the trial court's order

dismissing this action under CR 12(b)(6). The parties also stipulate that the trial court

on remand shall determine the amount of any award for attorney fees and costs

incurred in the appellate proceedings.

       We accept the parties' concession, reverse, and remand for further proceedings.

                                                   FOR THE COURT: